Reasons for Allowance
Claims 12 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a system for landing an unmanned aerial vehicle comprising: an unmanned aerial vehicle, the unmanned aerial vehicle having a platform and a landing gear, the landing gear being tapered in a direction away from the platform; a ground-based platform; and a guide structure for receiving the unmanned aerial vehicle, the guide structure being mounted on the ground base platform, the guide structure being a substantially co-planar ring disposed a spaced distance from the platform and having an inner diameter greater than a smallest outer diameter of the unmanned aerial vehicle landing gear and less than a largest outer diameter of the unmanned aerial vehicle landing gear. 
Stabler et al. (US 2016/0257424 A1) in view of Sanz et al. (US 2016/0001883 A1) and Pilskalns (US 2017/0050749 A1) teach a similar system for landing an unmanned aerial vehicle as the claimed invention.
However, Stabler et al. (US 2016/0257424 A1) in view of Sanz et al. (US 2016/0001883 A1) and Pilskalns (US 2017/0050749 A1) lacks the unmanned aerial vehicle having a platform and a landing gear, the landing gear being tapered in a direction away from the platform; the guide structure being a substantially co-planar ring disposed a spaced distance from the platform and having an inner diameter greater than a smallest outer diameter of the unmanned aerial vehicle landing gear and less than a largest outer diameter of the unmanned aerial vehicle landing gear.
Additionally, “the structure of the UAV itself differs from Stabler and Sanz. The prior art has a specific structure to land a UAV while orienting the UAV. By way of example, Stabler is designed to correct for rotational misalignment of a landing UAV by providing a track with peaks and valleys, as well as radially extending elongated landing members to be received and contacted by the tracks. See paragraph [0008] by way of example. Paragraph [0054] and [0056] provide a specific examples of the reliance upon the peaks and valleys to align the radially extending landing gear of the UAV. The rails are used to force the UAV into [rotational] alignment. This rotational alignment is done to ensure that the UAV is aligned with one or more electrical contacts on the platform. See paragraph [0058] by way of example.” (Remarks, p. 6) and makes no disclosure of a tapered landing gear. 
While Sanz provides a tapered landing gear, “Sanz teaches a funnel like guidance system for guiding the craft into the housing for landing and storage. Sanz teaches the use of matching shapes in the housing to the shape of the UAV to guide the UAV into the housing. See paragraph [0054] for the importance of the top down shape of the wall and the use of the entire length of the wall to guide UAVs. The clear teaching of Sanz is the use of a shape matching the outline of the UAV, within the housing.” (Remarks, p.7).
Pilskalns teaches a similar dish like landing platform structure, now canceled from the amended claims. Pilskalns does not disclose the elevated ring landing platform nor the tapered landing gear.
Therefore, it would be unreasonable to combine the ring like landing platform of Stabler with the tapered landing gear of Sanz as there appears to be no motivation to do so in the prior art and the tapered-shape landing gear in combination with the elevated ring-shaped platform are not simply a design choice but critical shapes/structures to applicant’s claimed invention: “The claimed invention uses a ring of a specific diameter, capable of guiding any angled shape to a resting position. Additionally, by providing the ring spaced from the platform, the likelihood of damaging the UAV by crashing into an interior of the guiding structure, or the base itself is significantly decreased. The UAV aims for and nestles into the claimed raised ring.” (Remarks, p. 7); “The interaction of guide 24 and the tapered landing gear 16 compensates for any misalignment between UAV 10 and landing structure 20 as UAV 10 descends.” (Specification, Para. [0014]); “Again during operation UAV 10 descends towards ground based platform 120; preferably along a centerline A. However, when UAV 10 is off-line, tapered landing gear 16 will engage the interior of the ring of guide 124. As landing gear 16 slides along the inner surface of the ring forming guide 124, during descent, a force is exerted moving UAV 10 toward centerline A as UAV 10 continues to descend into opening 126 until landed. In a preferred nonlimiting embodiment ring 124 is disposed a distance above platform 22 such that when UAV 10 is resting within ring 124, landing gear 16 does not contact platform 22. This is accomplished because the distance from a position at which landing gear 16 has a diameter equal to the interior diameter of ring 24 to a bottom of landing gear 16 is less than the distance from ring 124 to platform 22; the length of support 128.”, (Specification, Para. [0018]).
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647